Citation Nr: 0419601	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  99-18 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
total arthroplasty of the left knee, currently evaluated as 
30 percent disabling.  

2.  Entitlement to an increased evaluation for degenerative 
joint disease of the first metatarsophalangeal joint of the 
left foot, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from September 1956 and 
November 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April and May 1999 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

The Board notes that, by the May 1999 rating decision, the RO 
also denied claims of entitlement to service connection for 
right knee and low back disabilities.  The veteran disagreed 
with the RO's determination.  Thereafter, in rating 
decisions, dated in September 2002 and May 2003, the RO 
granted the claims service connection for right knee and low 
back disabilities, respectively.  Consequently, these issues 
are no longer on appeal.


FINDINGS OF FACT

1.  The veteran's service-connected left knee disability is 
not manifested by objective evidence of severely painful 
motion or weakness, ankylosis, limitation of extension to 30 
degrees, or nonunion of the tibia or fibula with loose motion 
requiring a brace.

2.  The veteran's service-connected degenerative joint 
disease of the first metatarsophalangeal joint of the left 
foot causes pain on palpation, stiffness and limited flexion.




CONCLUSIONS OF LAW

1.  The criteria for the award of a rating in excess of 30 
percent for the service-connected left knee disability have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 U.S.C.A. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2003).

2.  The criteria for the award of a rating in excess of 10 
percent for degenerative joint disease of the first 
metatarsophalangeal joint of the left foot have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991); 38 C.F.R. 
§§ 4.31, 4.71a, Diagnostic Codes 5003, 5284 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation for Left Knee Disability

The record shows that, in March 2001, the veteran underwent a 
total left knee arthroplasty (see private report, dated March 
14, 2001, from Northside Medical Center).  The RO established 
a 100 percent rating commenced as of the day he entered the 
hospital, March 14, 2001, and ended June 1, 2002, over 13 
months later.  This was done in accordance with Diagnostic 
Code 5055 that allows for the award of a total rating for one 
year following implantation of a prosthesis.  Thereafter, 
effective June 1, 2002, a 30 percent evaluation was assigned 
to the service-connected left knee disability.  

Upon orthopedic evaluation by VA in April 2002, the examiner 
noted that the veteran had previously undergone a total knee 
replacement because of his arthritis of the left knee.  The 
veteran indicated that he had difficulty standing, walking, 
and ambulating.  It was noted that he used a wheelchair most 
of the time and a walker.  He related that normal daily 
activities were hard.  Upon physical evaluation of the left 
knee, range of motion was performed from zero degrees of 
extension to 100 degrees of flexion with mild pain throughout 
the range of motion both passive and active, with and without 
resistance.  The veteran appeared to be stable to medial, 
lateral, and anteroposterior testing.  A McMurray's test was 
negative.  A diagnosis of left total knee replacement was 
entered by the examiner.  

A June 2003 VA orthopedic examination report reflects that 
the veteran was in a wheelchair not only because of 
disabilities of both knees, but also because of a back 
disability.  The left knee had done well post-operatively and 
the veteran had minimal pain associated with it.  There were 
no specific flare-ups reported.  Upon physical evaluation of 
the left knee, range of motion was performed from zero to 120 
degrees with only slight pain.  The knee was stable to 
medial, lateral, and anteroposterior testing.  A diagnosis of 
postoperative left total knee replacement was entered.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(2003).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).  Reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2003).

In addition, when rating the veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is the 
most recent evidence, however, that is of primary concern 
because it provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

The veteran's left knee disability has been rated as 30 
percent disabling under 38 C.F.R. § 4.71a (Diagnostic Code 
5055) (2003).  Diagnostic Code 5055 deals with the prosthetic 
replacement of a knee joint.  38 C.F.R. § 4.71a (Diagnostic 
Code 5055) (2003).  Under Diagnostic Code 5055, for 1 year 
following implantation of the prosthesis, a 100 percent 
evaluation is assigned.  With chronic residuals consisting of 
severe painful motion or weakness in the affected extremity, 
a 60 percent evaluation is warranted.  With intermediate 
degrees of residual weakness, pain, or limitation of motion, 
the disability is to be rated by analogy to Diagnostic Codes 
5256 (ankylosis of the knee), 5261 (limitation of extension 
of the leg), or 5262 (impairment of the tibia and fibula).

Under Diagnostic Code 5256, extremely unfavorable ankylosis 
of the knee, in flexion at an angle of 45 degrees or more 
warrants a 60 percent rating.  38 C.F.R. § 4.71a (Diagnostic 
Code 5256) (2003).  Ankylosis in flexion between 20 degrees 
and 45 degrees warrants a 50 percent evaluation.  Ankylosis 
in flexion between 10 and 20 degrees warrants a 40 percent 
evaluation. 

The evaluation of limitation of motion in the leg is governed 
by the provisions of Diagnostic Codes 5260 and 5261.  Under 
Diagnostic Code 5260, a maximum 30 percent evaluation is 
warranted when flexion of the leg is limited to 15 degrees.  
38 C.F.R. § 4.71a (Diagnostic Code 5260) (2003).  Under 
Diagnostic Code 5261, a 30 percent evaluation is assigned 
when extension is limited to 20 degrees.  38 C.F.R. § 4.71a 
(Diagnostic Code 5261) (2003).  A 40 percent evaluation is 
assigned when extension is limited to 30 degrees.  A 50 
percent evaluation is assigned when extension is limited to 
45 degrees.  (Full range of motion of the knee is from 0 to 
140 degrees. 38 C.F.R. § 4.71-3, Plate II (2003).)

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when evaluating joints on the basis of 
limited motion, VA has a duty to determine whether the joint 
in question exhibits weakened movement, excess fatigability, 
incoordination, or other functional loss, and whether pain 
limits functional ability during flare-ups or when the joint 
is used repeatedly over a period of time.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45 
(2003).  The Court has indicated that these determinations 
should be made by an examiner and should be portrayed by the 
examiner in terms of the additional loss in range of motion 
due to these factors (i.e., in addition to any actual loss in 
range of motion noted upon clinical evaluation).  DeLuca, 
supra.

Furthermore, when evaluating loss in range of motion, 
consideration is given to the degree of functional loss 
caused by pain such as has been complained of by the veteran.  
DeLuca, 8 Vet. App. at 202 (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  The Court 
has explained that, when the pertinent diagnostic criteria 
provide for a rating on the basis of loss of range of motion, 
determinations regarding functional losses are to be 
"'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups." 

Under Diagnostic Code 5262, a 10 percent rating is warranted 
if there is malunion of the tibia or fibula resulting in 
slight knee or ankle disability.  38 C.F.R. § 4.71a 
(Diagnostic Code 5262) (2003).  A 20 percent rating is 
warranted where there is malunion of the tibia or fibula 
resulting in moderate knee or ankle disability.  A 30 percent 
rating is warranted if there is malunion of the tibia or 
fibula resulting in marked disability.  A 40 percent rating 
is warranted if there is nonunion of the tibia or fibula with 
loose motion requiring a brace. 

As noted above, in March 2001, the veteran underwent a total 
right knee replacement.  As discussed above, a 30 percent 
schedular rating is the minimum evaluation that may be 
assigned for a knee replacement.

Based upon a review of the evidence of record, the Board 
finds that the veteran's service-connected left knee 
disability does not warrant an increased rating and is 
appropriately rated at 30 percent under Diagnostic Code 5055.  
(In this regard, the Board notes that the veteran's residual 
symptomatology following his total left knee replacement can 
no longer be evaluated as 100 percent disabling under 
Diagnostic Code 5055 because such total evaluation is limited 
to one year following implantation of the prosthesis, and the 
RO has already granted the total evaluation for one year.)  

The Board finds that the veteran's left knee disability is 
not productive of severe painful motion or weakness.  Indeed, 
upon VA examinations in April 2002 and June 2003, the veteran 
was found to have mild to moderate or only slight pain on 
range of motion of the left knee.  These same examination 
reports also reflect that the left knee was stable to medial, 
lateral and anteroposterior testing.  Thus, there has been no 
objective suggestion of severe pain or severe weakness of the 
left knee.  While the veteran has been noted to be in 
nonambulatory status in a wheelchair, this was a result of 
not only his service-connected left knee but other 
disabilities, particularly his back disability.  Indeed, upon 
evaluation by VA in June 2003, the veteran related that he 
had minimal pain associated with the left knee and no flare-
ups--an indication that the pain is not disabling to the 
extent contemplated by the 60 percent rating.  Accordingly, 
the Board concludes that the criteria for a 60 percent 
disability rating are not met.

Normal range of motion of the knee is from 0 to 140 degrees 
(see 38 C.F.R. § 4.71a, Plate II).  On VA examinations in 
April 2002 and June 2003 there was flexion to 120 degrees and 
extension to zero degrees.  The criteria for a 40 percent 
evaluation under Diagnostic Code 5256, 5261, or 5262 have not 
been met because there has been no finding or diagnosis of 
ankylosis of the right knee, limitation of extension by more 
than 20 degrees, or sufficient impairment of the tibia or 
fibula affecting the knee by any competent medical evidence.  
38 C.F.R. § 4.71a (Diagnostic Codes 5256, 5261, 5262).  If 
the veteran had had ankylosis of the knee in flexion between 
10 and 20 degrees, a 40 percent rating would have been 
warranted.  
38 C.F.R. § 4.71a (Diagnostic Code 5256) (2002).  If the 
veteran had had limitation of extension by more than 20 
degrees, a 40 percent rating would have been warranted.  38 
C.F.R. § 4.71a (Diagnostic Code 5261) (2002).  In addition, 
under Diagnostic Code 5262, impairment of the tibia or fibula 
manifested by nonunion with loose motion requiring a knee 
brace would have warranted a 40 percent rating.  
Nevertheless, the evidence of record does not demonstrate 
symptomatology warranting a 40 percent evaluation under any 
of these codes.

The Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.45 pertaining to functional loss due to pain.  In this 
case, Diagnostic Code 5055 includes the consideration of 
pain, limitation of motion or weakness in the affected 
extremity in rating prosthetic knee joint replacement 
residuals.  In June 2003, the veteran indicated that he had 
minimal pain associated with the left knee.  That same 
examination report also reflects that there was only slight 
pain with range of motion testing of the left knee.  While 
the veteran suffers from some pain, the record does not 
suggest that the pain results in functional impairment beyond 
what is contemplated by the 30 percent rating under 
Diagnostic Code 5055.  As noted above, there is no evidence 
of record to show that pain causes impairment that rises to 
the level of an evaluation in excess of 30 percent.  

The veteran has reported having pain and discomfort with use 
of the left knee.  The VA examiner in June 2003, however, 
found that there was only slight pain with range of motion.  
That same examiner also indicated that the veteran did not 
report having any flare-ups affecting the left knee.  When 
examined by VA in April 2002 and June 2003, the veteran had 
full extension of the left knee and 120 degrees of flexion.  
There was no increase in fatigability, or decrease in range 
of motion with repetitive motion.  Therefore, factors such as 
weakness, fatigability, or incoordination are not indicated 
on the record to an extent that would support the assignment 
a rating higher than 30 percent.  Thus, an increased 
evaluation by application of 38 C.F.R. §§ 4.40 and 4.45 is 
not warranted.  DeLuca, 8 Vet. App. at 204-7.  Accordingly, 
the Board concludes that the service-connected left knee 
disability is not more than 30 percent disabling.  The 
preponderance of the evidence is against the claim.

II.  Increased Evaluation for Left Foot Disability

A January 1999 VA examination report reflects that the 
veteran reported having pain, soreness and tenderness of the 
left great toe.  He reported having problems with prolonged 
standing and walking for greater than fifteen minutes at a 
time. The veteran had not undergone any surgery nor did he 
require a brace.  However, he did use a cane in order to 
ambulate.  No specific flare-ups of the left great toe were 
reported.  Upon physical evaluation, there was a lot of 
swelling in the left foot and ankle, which was noted by the 
examiner to have been a separate and non-related problem.  
The veteran had pain, soreness and tenderness over the 
metatarsophalangeal joint of the great toe with stiffness and 
limited motion.  Dorsiflexion was only to 20 degrees.  
Plantar flexion was to neutral.  There was pain, soreness and 
tenderness with motion.  The veteran was able to rise on his 
toes and heels.  He was unable to squat.  The remainder of 
the foot examination was normal.  An X-ray of the left foot 
showed osteoarthritic change of the first metatarsophalangeal 
joint with very obvious soft tissue swelling.  

During a July 2000 VA examination, the veteran reported that 
he was unable to bend or flex his left big toe because of 
pain.  He related that he continued to have pain all the 
time, which was an eight on a scale of one to ten.  The 
veteran also complained of weakness of the left foot.  The 
examiner noted that the veteran was obese and that he wore a 
Delcrom knee brace.  He was unable to walk for a prolonged 
distance or to have put weight on his left foot.  An 
examination of the left foot showed that he had pes planus.  
The veteran had loss of sensation or paresthesia on the right 
foot as compared to the left foot.  He also had increased 
sensitivity on the left foot and tenderness between the big 
toe and the second toe web site.  The examiner noted that the 
veteran had possible Morton neuroma.  Range of motion of the 
left foot showed that both plantar flexion and dorsiflexion 
were to 30 degrees.  Eversion and inversion were to 15 and 20 
degrees, respectively.  

A June 2000 private treatment report reflects that upon 
evaluation, the veteran's feet were warm to touch and 
sensation was slightly decreased to light touch distally.  A 
diagnosis with respect to the left great toe was not recorded 
at that time.

Upon VA evaluation in February 2001, the examining physician 
indicated that the veteran had bilateral pes planus 
deformities.  He had normal sensation on both feet to light 
touch.  The veteran had normal mid-foot motion; however, his 
first metatarsophalangeal joints were severely fixed.  He was 
only able to extend approximately ten degrees in plantar 
flexion and after that, it was severely painful.  He had 
crepitation and pain with any motion of the big toes, 
bilaterally.  Otherwise, he had normal range of motion of all 
metatarsophalangeal joints on both feet, two through five.  
In terms of motor strength, the veteran had 5/5 strength on 
the right lower extremity, to include his dorsiflexors and 
plantar flexors.  X-rays of the feet showed marked first 
metatarsophalangeal joint arthritis with marked 
calcification.  He had marked vascular calcification of both 
feet.  With respect to the feet, the examiner entered a 
diagnosis of severe arthritis of the first 
metatarsophalangeal joints.  

An April 2002 VA examination report reflects that the veteran 
reported having stiffness, pain, tenderness and difficulties 
with his gait.  Upon physical evaluation of the left great 
toe, there was tenderness, soreness, pain to palpation and 
stiffness.  Range of motion was limited to only twenty 
degrees of total motion from about ten degrees of 
dorsiflexion to ten degrees of plantar flexion, which was 
limited by pain and stiffness.  The veteran was unable to toe 
and heel walk or squat because of other problems.  No other 
foot deformity or abnormality was noted.  A diagnosis of 
degenerative arthritis of the metatarsophalangeal joint of 
the left great toe was entered.  

Upon VA evaluation in June 2003, the veteran indicated that 
he did not have any major pain with respect to his left great 
toe.  The examiner noted that the veteran had aching and 
stiffness, which was basically hallux rigidus.  Upon physical 
evaluation, the veteran was in a wheelchair and was unable to 
stand or ambulate.  An examination of the left foot revealed 
stiffness in the great toe.  Flexion was to twenty degrees in 
the metatarsophalangeal joint to the left great toe.  No 
other swelling or deformity with respect to the left great 
toe was noted.  There was no other pathology of the foot.  A 
final diagnosis of arthritis of the first metatarsophalangeal 
joint of the left foot was entered.  

Private treatment reports, submitted by James D. Solmen, 
M.D., dated in September 2003, reflect that the veteran was 
primarily seen for his right great toe.  When seen on 
September 30, 2003, Dr. Solmen related that the veteran had 
pain and loss of motion at the first metatarsophalangeal 
joint.  A large dorsal spur was also present.  He recommended 
that the X-rays of the veteran's left foot be taken during 
his next visit.  Thereafter, in October 2003, X-rays of the 
left foot showed significant calcific arterial disease.  In 
fact, it was noted that the entire dorsal and plantar arch 
was visible on X-ray.  Dr. Solmen indicated that the veteran 
had severe advanced arthritis involving the first 
metatarsophalangeal joint.  

VA outpatient reports, dated from January 2000 to December 
2003,  reflect that the veteran had arthritis of the feet.  
When seen in October 2001, it was noted that a tube form had 
been applied to  the veteran's left hallux.  

The veteran's service-connected disability has been evaluated 
under Diagnostic Code 5284, which provides that a foot injury 
that is "moderate" in degree warrants a 10 percent 
evaluation, while a 20 percent evaluation is warranted for a 
"moderately severe" foot injury.  A 30 percent evaluation, 
the highest under this code provision (in the absence of loss 
of use), is warranted for a "severe" foot injury.  38 
C.F.R. § 4.71a, Diagnostic Code 5284.  

The Board finds that the preponderance of the evidence is 
against the claim for an evaluation for degenerative joint 
disease of the first metatarsophalangeal joint of the left 
foot.  The record shows that when examined by VA in April 
2002, the veteran complained of discomfort and pain, and some 
stiffness was noted on examination in the great toe.  
However, the veteran denied having any major pain with the 
left great toe upon VA evaluation in June 2003.  The veteran 
has experienced problems with pes planus, hallux rigidus, and 
ankle disability, but none of these problems is service 
connected.  

Disability such as that described upon VA evaluations in 
April 2002 and June 2003, namely stiffness in the left great 
toe with limited flexion, does not amount to disability that 
warrants a characterization of "moderate" foot injury as 
that term is used in Diagnostic Code 5284.  The term 
"moderate" is not specifically defined by the regulation, 
but a review of other rating criteria relating to 
disabilities closely associated with the same anatomical area 
suggests that this term contemplates disability greater than 
that experienced by the veteran.  To name a few examples, a 
10 percent rating (which is the rating assignable under 
Diagnostic Code 5284 for "moderate" foot injury) may also 
be assigned in cases where there is hallux valgus that has 
been surgically corrected with resection of a metatarsal 
head, or hallux valgus of such a degree that it is equivalent 
to amputation of a great toe, see 38 C.F.R. § 4.71a, 
Diagnostic Code 5280 (2001); or where all toes of a foot are 
hammer toes, see 38 C.F.R. § 4.71a, Diagnostic Code 5282 
(2001); or where the great toe has been amputated without 
metatarsal involvement, see 38 C.F.R. § 4.71a, Diagnostic 
Code 5171 (2001).  The veteran's left foot disability, which 
has been shown to cause pain on palpation and stiffness with 
some limited flexion, does not rise to such levels.  In other 
words, it is not the sort of disability contemplated by the 
criteria for greater than a 10 percent rating, in this case 
under Diagnostic Code 5284.  Therefore, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for an increase.  

In deciding that an increased rating is not warranted, the 
Board notes that, depending on the type of foot injury, 
Diagnostic Code 5284 may involve disability that includes 
limitation of motion, and thereby requires consideration of 
38 C.F.R. §§ 4.40 and 4.45.  VAOPGCPREC 9-98 (Aug. 14, 1998).  
Even so, limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. Diagnostic Code 5003.  
Nevertheless, the medical evidence has not shown that the 
veteran's degenerative joint disease of the first 
metatarsophalangeal joint of the left foot has resulted in 
such disabling pain as to be productive of functional 
impairment which warrants consideration of assignment of a 
rating in excess of 10 percent under the criteria of 38 
C.F.R. §§ 4.40, 4.45, and DeLuca, 8 Vet. App. at 206-207.  As 
noted above, the term "moderately severe" is not defined by 
regulation, but when compared with other comparable ratings 
for the feet, this term must be understood to require greater 
difficulties than those currently experienced by the veteran.  
As suggested by the reference to other Diagnostic Codes, the 
veteran's difficulties are not tantamount to more than 
moderate impairment, even when his pain is considered.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2001); Johnson v. Brown, 9 
Vet. App. 7, 11 (1996); DeLuca, 8 Vet. App. at 206-207.  
Significantly, the veteran indicated that he did not have any 
major pain on VA examination in June 2003 and the service-
connected disability was essentially asymptomatic.  Even with 
hallux valgus that has required resection of the metatarsal 
heads or hallux valgus that is so severe that it equates to 
amputation, the highest rating assignable would be 10 percent 
under 38 C.F.R. § 4.71a (Diagnostic Code 5280) (2003).  As 
already noted, the veteran's disability is not comparable to 
such problems.

Accordingly, the Board determines that the veteran's 
disability is more than adequately compensated by the current 
10 percent rating, and does not cause moderately severe 
disability such as to warrant a rating of 20 percent under 
Diagnostic Code 5284.  There is also no evidence of 
moderately severe malunion or nonunion of the tarsal or 
metatarsal bones to warrant a 20 percent rating under 
Diagnostic Code 5283.  Therefore, the Board concludes that a 
rating in excess of 10 percent for degenerative joint disease 
of the first metatarsophalangeal joint of the left foot is 
not warranted.

The Board, in reaching the conclusions above, has considered 
the veteran's contentions and both his and his spouse's 
testimony during a June 2000 hearing at the RO in Cleveland, 
Ohio.  While a lay witness can testify as to the visible 
symptoms or manifestations of a disease or disability, his or 
her belief as to its current severity under pertinent rating 
criteria or the nature of the service-connected pathology is 
not probative evidence because only someone qualified by 
knowledge, training, expertise, skill, or education, which 
the veteran is not shown to possess, may provide evidence 
requiring medical knowledge.  Layno v. Brown, 6 Vet. App. 465 
(1994) and Grottveit v. Brown,  5 Vet. App. 91 (1993).

Given the record as described above, the Board finds that 
there is no basis for awarding an increased rating with 
respect to either the left knee or degenerative joint disease 
of the first metatarsophalangeal joint of the left foot.  The 
Board concludes that, for the reasons set out above, the 
preponderance of the evidence is against the claims for 
increased ratings.  As the preponderance of the evidence is 
against these claims, the benefit-of-the-doubt doctrine does 
not apply; therefore, the claims must be denied. 

In view of the above, the Board has also considered whether 
the veteran is entitled to a rating for left knee disability 
or degenerative joint disease of the first 
metatarsophalangeal joint of the left foot on account of 
considerations outside the schedular rating criteria.  The 
Board, however, finds that the evidence does not tend to show 
that the service-connected left knee disability or 
degenerative joint disease of the first metatarsophalangeal 
joint of the left foot presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards, so as to 
warrant the assignment of an extraschedular evaluation under 
38 C.F.R. § 3.321(b).  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996).  The current evidence of record does not 
demonstrate that either of the aforementioned service-
connected disabilities has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
38 C.F.R. § 3.321.  

It bears emphasis that the schedular rating criteria are 
designed to take problems such as experienced by the veteran 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability. "  38 C.F.R. § 4.1.  In the 
veteran's case, there is no indication that his service-
connected left knee or left disabilities are so unusually 
debilitating as to warrant a referral of his case for an 
extraschedular consideration under § 3.321(b).  

As noted above, there is no evidence that the nature and 
severity of his symptoms are beyond what is contemplated by 
the applicable criteria.  In the absence of evidence of 
extraordinary symptoms, the Board concludes that the 
schedular criteria adequately contemplate the nature and 
severity of the veteran's service-connected left knee and 
left foot disabilities.  Therefore, the Board concludes that 
a remand to the RO for referral of the issue to the VA 
Central Office for consideration of extraschedular 
evaluations are not warranted.

III.  Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claims, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  The VCAA, among 
other things, modified VA's duties to notify and assist 
claimants by amending 38 U.S.C.A. § 5103 ("Notice to 
claimants of required information and evidence") and adding 
38 U.S.C.A. § 5103A ("Duty to assist claimants").

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the veteran, needed to complete the application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the veteran by letter, dated in February 2004, 
and in September 2002 and December 2003 supplemental 
statement of the cases (SSOC) of the evidence needed to 
substantiate his claims for increased evaluations for his 
service-connected left knee and left foot disabilities, and 
the obligations of VA and the veteran with respect to 
producing that evidence.  Additionally, the September 2002 
and December 2003 SSOCs informed the veteran of the schedular 
criteria that had to be met in order to prevail on his 
increased evaluation claims.  The February 2004 letter 
advised the veteran that VA must make reasonable efforts to 
assist him in getting evidence, including medical records, 
employment records, or records from Federal agencies.  Thus, 
the RO has satisfied the requirement to notify the claimant 
of which portion of the information and evidence, if any, is 
to be provided by the claimant and which portion, if any, 
would be obtained by VA on behalf of the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In summary, 
the Board finds that no additional notice is required under 
the provisions of 38 U.S.C.A. § 5103 and 38 C.F.R. § 
3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provisions of 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2003).  In this case, there 
is no outstanding evidence to be obtained, either by VA or 
the veteran.  Taken together, the Board is persuaded that 
there is no reasonable possibility that further development 
would unearth any additional evidence helpful to the veteran.  
This is especially so given that VA has had the veteran 
examined for the specific purpose of determining the current 
severity of the aforementioned disabilities.  


ORDER

An increased rating for service-connected left knee 
disability is denied. 

An increased rating for degenerative joint disease of the 
first metatarsophalangeal joint of the left foot is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



